Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Restriction Requirement
2.	Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
	Group 1, claims 1-4, 7, and 11, drawn to a trifunctional or more functional isocyanate compound and 1.0 ppm to 10,000 ppm of a compound having an unsaturated bond. 
	Group 2, claim 5, drawn to a trifunctional or more functional isocyanate compound and 1.0 ppm to 10,000 ppm of a compound having an unsaturated bond and an inert compound.
	Group 3, claim 5, drawn to a trifunctional or more functional isocyanate compound and 1.0 ppm to 10,000 ppm of a compound having an unsaturated bond and sulfuric acid and/or ester.
	Group 4, claim 5, drawn a trifunctional or more functional isocyanate compound and 1.0 ppm to 10,000 ppm of a compound having an unsaturated bond and phosphoric acid and/or ester.

Group 6, claim 5, drawn to a trifunctional or more functional isocyanate compound and 1.0 ppm to 10,000 ppm of a compound having an unsaturated bond and an inert compound and phosphoric acid and/or ester.
Group 7, claim 5, drawn to a trifunctional or more functional isocyanate compound and 1.0 ppm to 10,000 ppm of a compound having an unsaturated bond and sulfuric acid and/or ester and phosphoric acid and/or ester.
Group 8, claim 5, drawn to a trifunctional or more functional isocyanate compound and 1.0 ppm to 10,000 ppm of a compound having an unsaturated bond and an inert compound and sulfuric acid and/or ester and phosphoric acid and/or ester.
Group 9, claim 6, drawn to a trifunctional or more functional isocyanate compound and 1.0 ppm to 10,000 ppm of a compound having an unsaturated bond and a halogen atom.
Group 10, claim 8, drawn to a trifunctional or more functional isocyanate compound and sulfuric acid and/or ester.
Group 11, claim 8, drawn to a trifunctional or more functional isocyanate compound and phosphoric acid and/or ester.
Group 12, claim 8, drawn to a trifunctional or more functional isocyanate compound and sulfuric acid and/or ester and phosphoric acid and/or ester.

Group 14, claim 9, drawn to a difunctional or more functional isocyanate compound and a compound having an isocyanurate and/or biuret group.
Group 15, claim 9, drawn to a difunctional or more functional isocyanate compound and a compound having an UV absorption in an area of decamer or higher isocyanates in a measurement spectrum of gel permeation chromatography and a compound having an isocyanurate and/or biuret group.
 Group 16, claim 10, drawn to a difunctional or more functional isocyanate compound and a compound having an UV absorption in an area of decamer or higher isocyanates in a measurement spectrum of gel permeation chromatography and sulfuric acid and/or ester.
Group 17, claim 10, drawn to a difunctional or more functional isocyanate compound and a compound having an UV absorption in an area of decamer or higher isocyanates in a measurement spectrum of gel permeation chromatography and phosphoric acid and/or ester.
Group 18, claim 10, drawn to a difunctional or more functional isocyanate compound and a compound having an UV absorption in an area of decamer or higher isocyanates in a measurement spectrum of gel permeation chromatography and sulfuric acid and/or ester and phosphoric acid and/or ester.

Group 20, claim 10, drawn to a difunctional or more functional isocyanate compound and a compound having an isocyanurate and/or biuret group and phosphoric acid and/or ester.
Group 21, claim 10, drawn to a difunctional or more functional isocyanate compound and a compound having an isocyanurate and/or biuret group and sulfuric acid and/or ester and phosphoric acid and/or ester.
Group 22, claim 10, drawn to a difunctional or more functional isocyanate compound and a compound having an UV absorption in an area of decamer or higher isocyanates in a measurement spectrum of gel permeation chromatography and a compound having an isocyanurate and/or biuret group and sulfuric acid and/or ester.
Group 23, claim 10, drawn to a difunctional or more functional isocyanate compound and a compound having an UV absorption in an area of decamer or higher isocyanates in a measurement spectrum of gel permeation chromatography and a compound having an isocyanurate and/or biuret group and phosphoric acid and/or ester.
Group 24, claim 10, drawn to a difunctional or more functional isocyanate compound and a compound having an UV absorption in an area of decamer or higher isocyanates in a measurement spectrum of gel permeation chromatography and a compound having an isocyanurate and/or biuret group and sulfuric acid and/or ester and phosphoric acid and/or ester.

Groups 1-24 lack unity of invention because even though the inventions of these groups require the technical feature of a multifunctional isocyanate and an unsaturated compound (Groups 1-9) or a multifunctional isocyanate (Groups 1 and 10-24), each of these technical features are not a special technical feature as it does not make a contribution over the prior art in view of CA 2325034 A1.  CA 2325034 A1 discloses multifunctional isocyanates and multifunctional isocyanates in combination with 3,5-di-tert-butyl-4-hydroxy-phenyl propionic acid ester, meeting the claimed unsaturated compound, in amounts that meet that claimed.  See abstract and page 2, lines 17+.
Election of Species Requirement
4.	This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species (1):  a compound having an unsaturated bond further having a compound having an UV absorption in an area of decamer or higher isocyanates in a measurement spectrum of gel permeation chromatography;
Species (2): a compound having an unsaturated bond having a structure of formula (1) (claim 3); and 
Species (3): a compound having an unsaturated bond further having an isocyanurate and/or biuret group. 

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: Claims 1, 5-7, and 11.
5.	Where a single claim defines alternatives of a Markush group,  the requirement of a technical interrelationship and the same or corresponding special technical features as defined in Rule 13.2, is considered met when the alternatives are of a similar nature.  When the Markush grouping is for alternatives of chemical compounds, the alternatives are regarded as being of a similar nature where the following criteria are fulfilled:
	(A) all alternatives have a common property or activity; AND
	(B)(1) a common structure is present, that is, a significant structural element is shared by all of the alternatives; OR
	(B)(2) in cases where the common structure cannot be the unifying criteria, all alternatives belong to a recognized class of chemical compounds in the art to which the invention pertains.
	The phrase “significant structural element is shared by all of the alternatives” refers to cases where the compounds share a common chemical structure which occupies a large portion of their structures, or in case the compounds have in 
	The phrase “recognized class of chemical compounds” means that there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention, i.e. each member could be substituted one for the other, with the expectation that the same intended result would be achieved.  
6.	Although the chemical compounds of Species (1), (2), and (3) share a common structure of an unsaturated bond, the common structure is not a significant structural element because it represents only a small portion of the compound structures and does not constitute a structurally distinctive portion in view of 3,5-di-tert-butyl-4-hydroxy-phenyl propionic acid ester, containing an unsaturated bond, disclosed within CA 2325034 A1.  Further, the compounds of these groups do not belong to a recognized class of chemical compounds, because the species are not so linked by further structures and properties that one would expect from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention.
7.	Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does 
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
8.	In view of the number of Groups and Species and the complexity of each Group, relative to the other Groups, a telephonic election has not been attempted.
9.	Any inquiry concerning this communication should be directed to Rabon A Sergent at telephone number (571)272-1079.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/RABON A SERGENT/Primary Examiner, Art Unit 1765